DISSENTING OPINION.
The uncorroborated testimony of a plaintiff in a suit for damages resulting from, an accident must yield to the physical facts disclosed by an experiment made, by order of Court, after notice to adverse counsel and in the presence of experts duly appointed, under conditions substantially similar' to those which prevailed at the time of the accident.
DUFOUR, J.
The testimony satisfies me. that the experiment made under order of the District Court was under conditions substantially similar to those prevailing on the night of the accident. Plaintiff’s "counsel, though notified, did not attend but two officers of the Court, appointed as experts were present. Though not merely one but all of the boilers were discharged, there was no shooting up of the water.
This physical fact destroys the uncorroborated testimony of the party in interest, though he may have been honest in his statement, he is evidently mistaken.
If he was injured, it was not due to the spurting up of the boiling water, but to his stepping into the gutter at the place where a plank was missing. . 1
The last theory however, is not the basis of this action, and on the other theory the evidence is against plaintiff.
I therefore dissent.